DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed 2/24/21 have been fully considered.
Applicant’s arguments, on page 5, with respect to the 35 U.S.C. 101 rejection of claim 32 have been fully considered and in light of amendment are persuasive.  The 35 U.S.C. 101 rejection of claim 32 has been withdrawn. 
Applicant's arguments, starting on page 5, with respect to the 35 U.S.C. 103 of claims 19-21 and 26-32 have been fully considered but they are not persuasive. Regarding claim 19, applicant argues that Gorgen in view of Iwao do not disclose all the features of the instant claim because Gorgen does not disclose determining whether a forward route is established between the destination address and the source address. The examiner respectfully disagrees. Gorgen teaches in paragraph 43 that the node determines whether its cache contains the next node on the route to the source node. The examiner believes that one of ordinary skill in the art could reasonably interpret determining whether the next node on the route to the source node existing in the cache as determining whether a route to the source node is established. Furthermore, the reverse route and forward route are effectively the same route, just being used differently, and thus the examiner believes that one of ordinary skill in the art could reasonably interpret determining whether a route between the destination node and source node is established as equivalent to determining whether a route between the source node and destination node is established, and thus equivalent to determining whether a forward route is established. Applicant also states that the forward route is identified by a routing table entry that is indexed with the combination of source address In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Thus, Gorgen in view of Iwao do teach all the features of the instant claim.
Applicant’s arguments regarding claim 31-32 are based on their similarity to claim 19 and are respectfully disagreed with for similar reasons.
Applicant’s arguments regarding the remaining dependent claims are based on their dependence to claim 19 and are respectfully disagreed with for similar reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not 
Claim 19-21 and 26-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorgen (US 20130242929 A1) in view of Iwao (US 20120106552 A1).
Regarding claim 19, Gorgen discloses:
“A method performed by a node configured for use in a communication network, the method comprising: obtaining a message with … a destination address;” ([para 0043]: “In the example given, the collector node 50 will forward the acknowledgement directed to destination node A to intermediate node N2.” ; [para 0047]: “In FIG. 6A, a structure of an acknowledgement data packet is exemplified. In general, an acknowledgement data packet requires a full header overhead, i.e. information about the destination node, to which the acknowledgement has to be sent.”)
 “determining whether … a forward route from the destination address to the source address has been established; and” ([para 0043]: “Likewise, intermediate node N2 will check its route cache for reverse route information corresponding to the destination node A of the acknowledgement.”)
“selectively transmitting the message on a backward route that is the reverse of the forward route, depending on the determining.” ([para 0043]: “If there is still a destination node information corresponding to node A stored at N2, intermediate node N2 will determine that according to the next node information, the acknowledgement has to be forwarded to intermediate node N1.”)
Gorgen does not explicitly disclose that the ACK message contains “a source address” nor determining that “the message is a type of message that is sent in response to a different message routed from the destination address to the source address”. 
However, Iwao discloses the missing features: 
the ACK message contains “a source address” ([para 0258]: “In addition, the ACK frame in the first embodiment has a header including each field for the LD, LS, GD, GS, FID and type as the ACK frame 321 in FIG. 7, but has no payload.” Note that LS stands for local source and GS stands for global source.)
([para 0343]: “In step S202, the frame branching processing unit 106 refers to the value of the type field of the frame that the receiving unit 101 in step S201, and judges the type of the frame. When the type of the received frame is the HELLO frame, the process shifts to the step S203, and when it is the data frame, the process moves to the step S204, and when it is the ACK frame, the process moves to step S206.” Underlining by the examiner for emphasis.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Gorgen and Iwao, to modify the message as disclosed by Gorgen, to include a source address as disclosed by Iwao. The motivation for including a source address is that it can be used to optimize routing, thereby enhancing service efficiency. Therefore, it would have been obvious to combine Gorgen with Iwao to obtain the invention as specified in the instant claim.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Gorgen and Iwao, to modify the determination as disclosed by Gorgen, to include determining whether the message is a response message as disclosed in Iwao. The motivation for making this determination is that depending on the type of message is that different types of messages need to be handled differently, and thus performing such a determination enhances system flexibility. Therefore, it would have been obvious to combine Gorgen with Iwao to obtain the invention as specified in the instant claim.
Regarding claim 20, Gorgen in view of Iwao discloses all the features of the parent claim.
Gorgen does not explicitly disclose “determining the type of the message based on one or more header fields of the message”.
However, Iwao discloses the missing feature “determining the type of the message based on one or more header fields of the message” ([para 0343]: “In step S202, the frame branching processing unit 106 refers to the value of the type field of the frame that the receiving unit 101 in step S201, and judges the type of the frame.”)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Gorgen and Iwao, to modify the determination of message type as Gorgen, to be based on header fields as disclosed by Iwao. The motivation for utilizing header fields to determine message type is that it is an efficient means of doing so, thereby enhancing system efficiency. Therefore, it would have been obvious to combine Gorgen with Iwao to obtain the invention as specified in the instant claim.
Regarding claim 21, Gorgen in view of Iwao discloses all the features of the parent claim.
Gorgen does not explicitly disclose “wherein said determining comprises determining whether the message is an acknowledgement message that positively or negatively acknowledges the different message”.
However, Iwao discloses the missing feature “wherein said determining comprises determining whether the message is an acknowledgement message that positively or negatively acknowledges the different message” ([para 0343]: “When the type of the received frame is the HELLO frame, the process shifts to the step S203, and when it is the data frame, the process moves to the step S204, and when it is the ACK frame, the process moves to step S206.”)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Gorgen and Iwao, to modify the determination as disclosed by Gorgen, to be a determination if the message type is an ACK as disclosed by Iwao. The motivation for making this determination is that ACKs are messages for which using a reverse route would be optimum, and thus performing such a determination enhances system efficiency. Therefore, it would have been obvious to combine Gorgen with Iwao to obtain the invention as specified in the instant claim.
Regarding claim 26, Gorgen in view of Iwao discloses all the features of the parent claim.
Gorgen further discloses “further comprising determining the backward route by reversing the established forward route from the destination address to the source address, instead of performing discovery of the backward route.” ([para 0043]: “Likewise, intermediate node N2 will check its route cache for reverse route information corresponding to the destination node A of the acknowledgement.”)
Regarding claim 27, Gorgen in view of Iwao discloses all the features of the parent claim.
Gorgen further discloses “wherein said selectively transmitting comprises transmitting the message on the backward route responsive to determining … that the forward route from the destination ([para 0043]: “If there is still a destination node information corresponding to node A stored at N2, intermediate node N2 will determine that according to the next node information, the acknowledgement has to be forwarded to intermediate node N1.”)
Gorgen does not explicitly disclose determining that “that the message is said type of message”.
However, Iwao discloses the missing feature “that the message is said type of message” ([para 0343]: “In step S202, the frame branching processing unit 106 refers to the value of the type field of the frame that the receiving unit 101 in step S201, and judges the type of the frame. When the type of the received frame is the HELLO frame, the process shifts to the step S203, and when it is the data frame, the process moves to the step S204, and when it is the ACK frame, the process moves to step S206.”)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Gorgen and Iwao, to modify the determination as disclosed by Gorgen, to include determining whether the message is a response message as disclosed in Iwao. The motivation for making this determination is that depending on the type of message is that different types of messages need to be handled differently, and thus performing such a determination enhances system flexibility. Therefore, it would have been obvious to combine Gorgen with Iwao to obtain the invention as specified in the instant claim.
Regarding claim 28, Gorgen in view of Iwao discloses all the features of the parent claim.
Gorgen further discloses “wherein said selectively transmitting comprises transmitting the message on the backward route, or flooding the message, depending on the determining” ([para 0042]: “However, flooding increases the network load drastically and is therefore a very inefficient way to transmit unicast or multicast data packets. Therefore, according to a preferred embodiment of the present invention, the efficient routing paths of an uplink transmission are used for a subsequent downlink transmission, in order to improve the efficiency of downlink transmissions. For this, reverse-route information is cached or temporarily stored, e.g. information identifying the sender node A and information identifying a previous transmitting node, from which the uplink data packet was received.” Wherein using the backwards route is described as a more efficient alternative to flooding which implies that in the case that the reverse route is not available flooding would be utilized.)
Regarding claim 29, Gorgen in view of Iwao discloses all the features of the parent claim.
Gorgen further discloses “wherein the node is addressed by the source address, and wherein obtaining the message comprises generating the message in response to the node receiving the different message from the destination address.” ([para 0043]: “Thus, the collector node 50 checks its route cache for reverse-route information comprising a destination node information that corresponds to node A. If there is a destination node information corresponding to the destination node of the acknowledgement, i.e. to node A, the corresponding next node information of the reverse-route information is used for transmitting the acknowledgement to the corresponding next node 10. In the example given, the collector node 50 will forward the acknowledgement directed to destination node A to intermediate node N2.”)
Regarding claim 30, Gorgen in view of Iwao discloses all the features of the parent claim.
Gorgen further discloses “wherein the node is an intermediate relay node that is on the forward route and the backward route and that is addressed by neither the source address nor the destination address, wherein obtaining the message comprises receiving the message from another node and wherein transmitting the message on the backward route comprises relaying the message along the backward route.” ([para 0043]: “Likewise, intermediate node N2 will check its route cache for reverse route information corresponding to the destination node A of the acknowledgement. If there is still a destination node information corresponding to node A stored at N2, intermediate node N2 will determine that according to the next node information, the acknowledgement has to be forwarded to intermediate node N1.”)
Regarding claim 31, Gorgen discloses:
“A node configured for use in a communication network, the node comprising communication circuitry and processing circuitry” ([para 0038]: “In addition, the nodes 10 typically have limited processing capabilities due to cost considerations, so that processing and memory resources in the luminaire nodes 10 will be limited.”)
([para 0043]: “In the example given, the collector node 50 will forward the acknowledgement directed to destination node A to intermediate node N2.” ; [para 0047]: “In FIG. 6A, a structure of an acknowledgement data packet is exemplified. In general, an acknowledgement data packet requires a full header overhead, i.e. information about the destination node, to which the acknowledgement has to be sent.”)
 “determine whether … a forward route from the destination address to the source address has been established; and” ([para 0043]: “Likewise, intermediate node N2 will check its route cache for reverse route information corresponding to the destination node A of the acknowledgement.”)
“selectively transmit the message on a backward route that is the reverse of the forward route, depending on the determining.” ([para 0043]: “If there is still a destination node information corresponding to node A stored at N2, intermediate node N2 will determine that according to the next node information, the acknowledgement has to be forwarded to intermediate node N1.”)
Gorgen does not explicitly disclose that the ACK message contains “a source address” nor determining that “the message is a type of message that is sent in response to a different message routed from the destination address to the source address”. 
However, Iwao discloses the missing features: 
the ACK message contains “a source address” ([para 0258]: “In addition, the ACK frame in the first embodiment has a header including each field for the LD, LS, GD, GS, FID and type as the ACK frame 321 in FIG. 7, but has no payload.” Note that LS stands for local source and GS stands for global source.)
determining that “the message is a type of message that is sent in response to a different message routed from the destination address to the source address” ([para 0343]: “In step S202, the frame branching processing unit 106 refers to the value of the type field of the frame that the receiving unit 101 in step S201, and judges the type of the frame. When the type of the received frame is the HELLO frame, the process shifts to the step S203, and when it is the data frame, the process moves to the step S204, and when it is the ACK frame, the process moves to step S206.” Underlining by the examiner for emphasis.)
Gorgen and Iwao, to modify the message as disclosed by Gorgen, to include a source address as disclosed by Iwao. The motivation for including a source address is that it can be used to optimize routing, thereby enhancing service efficiency. Therefore, it would have been obvious to combine Gorgen with Iwao to obtain the invention as specified in the instant claim.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Gorgen and Iwao, to modify the determination as disclosed by Gorgen, to include determining whether the message is a response message as disclosed in Iwao. The motivation for making this determination is that depending on the type of message is that different types of messages need to be handled differently, and thus performing such a determination enhances system flexibility. Therefore, it would have been obvious to combine Gorgen with Iwao to obtain the invention as specified in the instant claim.
Regarding claim 32, Gorgen discloses:
“A non-transitory computer readable storage medium storing computer executable instructions that, when executed by a node configured for use in a communication network” ([para 0038]: “In addition, the nodes 10 typically have limited processing capabilities due to cost considerations, so that processing and memory resources in the luminaire nodes 10 will be limited.” The examiner takes official notice that it would be obvious to one of ordinary skill in the art that processing occurs as a result of instructions.)
“configures the node to: obtain a message with … a destination address;” ([para 0043]: “In the example given, the collector node 50 will forward the acknowledgement directed to destination node A to intermediate node N2.” ; [para 0047]: “In FIG. 6A, a structure of an acknowledgement data packet is exemplified. In general, an acknowledgement data packet requires a full header overhead, i.e. information about the destination node, to which the acknowledgement has to be sent.”)
 “determine whether … a forward route from the destination address to the source address has been established; and” ([para 0043]: “Likewise, intermediate node N2 will check its route cache for reverse route information corresponding to the destination node A of the acknowledgement.”)
([para 0043]: “If there is still a destination node information corresponding to node A stored at N2, intermediate node N2 will determine that according to the next node information, the acknowledgement has to be forwarded to intermediate node N1.”)
Gorgen does not explicitly disclose that the ACK message contains “a source address” nor determining that “the message is a type of message that is sent in response to a different message routed from the destination address to the source address”. 
However, Iwao discloses the missing features: 
the ACK message contains “a source address” ([para 0258]: “In addition, the ACK frame in the first embodiment has a header including each field for the LD, LS, GD, GS, FID and type as the ACK frame 321 in FIG. 7, but has no payload.” Note that LS stands for local source and GS stands for global source.)
determining that “the message is a type of message that is sent in response to a different message routed from the destination address to the source address” ([para 0343]: “In step S202, the frame branching processing unit 106 refers to the value of the type field of the frame that the receiving unit 101 in step S201, and judges the type of the frame. When the type of the received frame is the HELLO frame, the process shifts to the step S203, and when it is the data frame, the process moves to the step S204, and when it is the ACK frame, the process moves to step S206.” Underlining by the examiner for emphasis.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Gorgen and Iwao, to modify the message as disclosed by Gorgen, to include a source address as disclosed by Iwao. The motivation for including a source address is that it can be used to optimize routing, thereby enhancing service efficiency. Therefore, it would have been obvious to combine Gorgen with Iwao to obtain the invention as specified in the instant claim.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Gorgen and Iwao, to modify the determination as disclosed by Gorgen, to include determining whether the message is a response message as disclosed in Iwao. The motivation for making this determination is that depending on the type of message is that different types Gorgen with Iwao to obtain the invention as specified in the instant claim.

Allowable Subject Matter
Claims 22-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 22, of the closest prior arts Gorgen in view of Iwao disclose all the features of the parent claim. Gorgen further discloses “wherein the forward route is established by a first protocol layer of the node” in paragraph 47 and Iwao discloses “and wherein a second protocol layer … determines whether to transmit the message on the backward route” in paragraph 234, in that the determination of type is performed at a different layer which factors into whether the message is transmitted on the backwards route. However, neither Gorgen nor Iwao disclose that the second protocol layer is lower than the first. Rather, the current combination has the second layer above the first and the examiner believes it would not be obvious for one of ordinary skill in the art to switch as this would require significant modifications to the invention. The cited references fail to anticipate or render the above limitations in combination with all the recited limitations of claims 22 obvious, over any of the prior art of record, alone or in combination. Claim 23 depends on claim 22 and is allowable based on its dependence to claim 22.
Regarding claim 24 and claim 25 of the closest prior arts Gorgen in view of Iwao disclose all the features of the parent claim. However Gorgen nor Iwao discloses “wherein the message is a message of a Lower Transport Layer according to a Bluetooth Mesh Protocol” nor “wherein the message is a Segment Acknowledgement that positively or negatively acknowledges a segmented message of a Lower Transport Layer according to a Bluetooth Mesh Protocol”. The examiner notes that “Lower Transport Layer according to a Bluetooth Mesh Protocol” is being interpreted as a term of art and that the examiner was unable to find any prior art regarding the Lower Transport Layer according to Bluetooth Mesh . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD KHAWAR whose telephone number is (571)272-7948.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/SAAD KHAWAR/Examiner, Art Unit 2412